84 So.3d 336 (2011)
UNIFIRST CORPORATION, Appellant,
v.
CITY OF JACKSONVILLE, TAX COLLECTOR'S OFFICE, a Florida municipal corporation, Appellee.
No. 1D09-0820.
District Court of Appeal of Florida, First District.
December 30, 2011.
Rehearing Denied March 25, 2012.
Kevin S. Sanders, Jacksonville, for Appellant.
Richard A. Mullaney, General Counsel, and Carol Mirando, Assistant General Counsel, Jacksonville, for Appellee.
Prior report: 42 So.3d 247.

ON MOTION FOR REVIEW OF AWARD OF ATTORNEY'S FEES AND COSTS
BENTON, C.J.
Appellant's motion for review of award of attorney's fees and costs is granted in part. The circuit court shall reduce the award against Kevin S. Sanders by any amount attributable to any litigation other than the proceedings in this court that eventuated in the denial of the motion for rehearing (filed on December 15, 2009) by order entered March 25, 2010.
In the absence of even a motion for attorney's fees in the supreme court, there is no basis for an award of attorney's fees incurred in proceedings in the supreme court. See Milanick v. Osborne, 6 So.3d 729, 731 (Fla. 5th DCA 2009) (holding Osborne not entitled to attorney's fees incurred defending against Milanick's attempt to obtain discretionary review of the Fifth District's opinion in the supreme court where Osborne "did not request an award of fees incurred with respect to the supreme court proceedings"); Respiratory Care Servs., Inc. v. Murray D. Shear, P.A., 715 So.2d 1054, 1056 (Fla. 5th DCA 1998) (holding motion for attorney's fees was necessary predicate).
HAWKES and THOMAS, JJ., concur.

ON MOTION FOR REHEARING OR CLARIFICATION AND REHEARING EN BANC
THOMAS, J.
This cause is before us on Appellant's motion for rehearing or clarification and rehearing en banc, which we deny. In responding to Appellant's motion, Appellee also filed a motion for attorney's fees and sanctions pursuant to section